Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00075-CV

                                   Robert James HENRY,
                                         Appellant

                                              v.

                   TAX APPRAISAL DISTRICT OF BELL COUNTY,
                                   Appellee

                  From the 169th Judicial District Court, Bell County, Texas
                                 Trial Court No. 233,829-C
                     The Honorable Gordon G. Adams, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        It is ORDERED that appellee Tax Appraisal District of Bell County recover its costs of
this appeal from appellant Robert James Henry.

       SIGNED December 18, 2013.


                                               _____________________________
                                               Marialyn Barnard, Justice